,_,                                              I




                                                        15%



      OFFICE   OF’ THE AlTORNEY    GENERAL   OF TEXAS
                          AUSTlN
                                                                        152   .




wrk of •~ la<farrrr, ohrllatr, 8oMon            s~pervlsors~4     '
~fro~tors.
             Thr work of thru mp10yao1 involv8soonsultatIea,
ia sc flo aa nd a ur a0*,lmlyses, ultloim an4 l4c8sstloas
ait r tie aad of tho impro~r.c+mt of tbr pub110 hialth. 18
thla oonnrotlon, uo note that:

            aThe Dlrisloa of
      door not prrprn plaos,
      traot d0auamtr  and l8tlmatw, supanlrr T0a
      faepoot the mohanloal feature8 of rlvato and
      pub110 utlllt~w, rtruoturss,bullatrigs,aaoh-
      laes, oqulparnt, proo*aua, weckr or projoots
      as 4rrfh06 io 8ootloa e of tlu hot rdrrrsd
          Oar Inopaotlon et struotorrrs Is for tlm
      ~QOS~ or drtoninlag   their sanitary and hrslth
      sMctioaa.        Coa8truotlonplaw, rproIfloatlons
      aad rrtinaks       for watrr  aawua, rater
                                     wrk8,
      ~4 smtago trrataent plants, and otbor unltrry
      struotaror and 4~100s lk rubalttrd to tha
      ~Iarerfag         DIvislo~   ior eofualt~tloa, orltla-
      in,      rugmstloos      4nd revfew. Yr 40 not iaynrr
      upea plan8 and sp8oIfIoatlonsa ual or approvaLa

                Under Sootloa   1 or Artlole d-U,     V.A.C.S., it 18
anhmfttl ror     amho
                   to praetloe or ortsr to praotlm  pmr888i0nd
ongimulag without rLr8t 8rrurln.g a llo~oar88 a prof~888io~l
la 6Ino uor beln( oxmpt thrrofrimt ufvlsrtba term of the
Xa&lnrrrfngRo&Istrationhot.
            Baotloa L of the hot Ieflaer the praotioe of ?rofrs-
slonal ln&nrorIng l8t

                "The praotlor of     rof888ioaal rnglnaerlng
      rlthla     tha    raanlng an6 % tana of thlr AOt iQSlQdS8
      a4       prerrrrlooal    sorvloo, rush as ooasultation,
      lmrrtlgatloa, ~ralartloa planning, 4rrlgnIng, or
      rrrponrlblasoper~lslonof oonstraotlonin OOMOO-
      tlon rlth lny pub110 or private atilltlrr, rtrur-
      turrs, bUIldIng8,maohlnes, equlpmmt, prooe#ms,
      wrks, or projrrts, whereIn the pub110 rrlftio,
         or  tlu safe wr4lrq   or llfo,   hearth or p?opWtl’
         18 sonouas 8 or inroAvo4      whrn roob pr~forrlo~l
         rorvloo  rrqulns   the q&stloa        of ln( la r ui4
         prloslpls8 and interpretationof lo&muiog            data.’

                    subdlrl8loa (a) of    &otlor   u) of   tl!M     Aot    lx sa p ts
    mm   n6i8ttrtfO8:


                    lh   up lo p   or a   ruwrdInat*   of l       person
         &,l$Iy~s,or~tirloats of nglstratloa undsr this




$                  Clearly oaoh of the lmployesa drroribsd In pur
    l&u     uo sdordlaatrr of thr Toohnioal ~~prnlsl           Ra(liarrr
    md the Chid Xnglaeer,      both of rhor you ststo areY r6lstorod
    ik0?88810~1 En&.nerrr. It follow8 that u&or Seation eCr (0)
    of thr b&inrrrIo~ bglstration        Ast thr ewloye~s am l   xompt
    froa rsglstrstioa unlrr8 the$ haTo l      rr8ponribla ohargr of da-
    rl(zlor soprnIrlon*    or eonatruotion. Uadrr the fsotr sub-
    mitted the work of your 8anitur &~Iasrring Dltisfoa         604s
    not  rr’3.lw1thl.athe potleo    uadrrroorwl   in the lrrt qootatloa
    lb o tr
          . Tho DlrirLo~ doss not propare plan8 or spsoltloetlons
    &or doss it supsnisr the oonstrtmtioaof bu~ldilys, porlcsand
    9ro0eM.8~

                 ft 18, thsrofon our OpLaIon thei u&or the faot8
    subalttr4,tho wagfaows, rhudsts and other lpl~yws      or t&s
    Texan State 8oorrdoi Esslth whe York uabr thr 8apavlslo~    of
    tb@ hO&fo~l   8upuYf@lng &&inrOT and the Chlrf &&awr       lrs
    ox*@ rrm rs@tratlon es proCe1810nal l    nglnerrs.

                    Ia   rooordana~ with tha request    rontelne8 in your
    l&tar, us sro rsturoing to you ths*RMISTF.RZDPROIE33IONhL
    ~MX.Rl'.ERSJULIl94XROSTKR.*
                                                   Yours t err arul~,